FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 28, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-11257 CHECKPOINT SYSTEMS, INC. (Exact name of Registrant as specified in its Articles of Incorporation) Pennsylvania 22-1895850 (State of Incorporation) (IRS Employer Identification No.) 101 Wolf Drive, PO Box 188, Thorofare, New Jersey (Address of principal executive offices) (Zip Code) 856-848-1800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.05 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.: Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R APPLICABLE ONLY TO CORPORATE ISSUERS: As of April 30, 2010, there were 39,480,453 shares of the Company’s Common Stock outstanding. CHECKPOINT SYSTEMS, INC. FORM 10-Q Table of Contents Page PART I. FINANCIAL INFORMATION Item1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Equity 5 Consolidated Statements of Comprehensive (Loss) 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8-16 Item2. Management Discussion and Analysis of Financial Condition and Results of Operations 17-22 Item3. Quantitative and Qualitative Disclosure About Market Risk 22-23 Item4. Controls and Procedures 23 PART II. OTHER INFORMATION 23 Item1. Legal Proceedings 23 Item1A. Risk Factors 23 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item3. Defaults Upon Senior Securities 23 Item4. Submissions of Matters to a Vote of Security Holders 23 Item5. Other Information 23 Item6. Exhibits 24 SIGNATURES 25 INDEX TO EXHIBITS 26 Rule 13a-14(a)/15d-14(a) Certification of Robert P. van der Merwe, President and Chief Executive Officer Rule 13a-14(a)/15d-14(a) Certification of Raymond D. Andrews, Senior Vice President and Chief Financial Officer Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 936 of the Sarbanes-Oxley Act of2002 CHECKPOINT SYSTEMS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (amounts in thousands) March 28, December 27, 2009* ASSETS CURRENT ASSETS: Cash and cash equivalents $ 152,619 Restricted cash Accounts receivable, net of allowance of $12,529 and $14,524 Inventories Other current assets Deferred income taxes Total Current Assets REVENUE EQUIPMENT ON OPERATING LEASE, net PROPERTY, PLANT, AND EQUIPMENT, net GOODWILL OTHER INTANGIBLES, net DEFERRED INCOME TAXES OTHER ASSETS TOTAL ASSETS $ 976,343 $ 1,018,336 LIABILITIES AND EQUITY CURRENT LIABILITIES: Short-term borrowings and current portion of long-term debt Accounts payable Accrued compensation and related taxes Other accrued expenses Income taxes Unearned revenues Restructuring reserve Accrued pensions — current Other current liabilities Total Current Liabilities LONG-TERM DEBT, LESS CURRENT MATURITIES ACCRUED PENSIONS OTHER LONG-TERM LIABILITIES DEFERRED INCOME TAXES COMMITMENTS AND CONTINGENCIES CHECKPOINT SYSTEMS, INC. STOCKHOLDERS’ EQUITY: Preferred stock, no par value, 500,000 shares authorized, none issued — — Common stock, par value $.10 per share, 100,000,000 shares authorized, issued 43,444,414 and 43,078,498 Additional capital Retained earnings Common stock in treasury, at cost, 4,035,912 and 4,035,912 shares Accumulated other comprehensive income, net of tax TOTAL CHECKPOINT SYSTEMS, INC. STOCKHOLDERS’ EQUITY NONCONTROLLING INTERESTS TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ 976,343 $ 1,018,336 * Derived from the Company’s audited consolidated financial statements at December 27, 2009. See Notes to Consolidated Financial Statements. 3 CHECKPOINT SYSTEMS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (amounts in thousands, except per share data) Quarter ended March 28, March 29, Net revenues $ 187,456 $ 158,950 Cost of revenues Gross profit Selling, general, and administrative expenses Research and development Restructuring expense Litigation settlement — Operating income (loss) Interest income Interest expense Other gain (loss), net Earnings (loss) before income taxes Income taxes Net earnings (loss) Less: (loss) attributable to noncontrolling interests Net earnings (loss) attributable to Checkpoint Systems, Inc. Net earnings (loss) attributable to Checkpoint Systems, Inc. per Common Shares: Basic earnings (loss) per share Diluted earnings (loss) per share See Notes to Consolidated Financial Statements. 4 CHECKPOINT SYSTEMS, INC. CONSOLIDATED STATEMENTS OF EQUITY (Unaudited) (amounts in thousands) Checkpoint Systems, Inc. Stockholders Common Stock Additional Retained Treasury Stock Accumulated Other Comprehensive Noncontrolling Total Shares Amount Capital Earnings Shares Amount Income Interests Equity Balance, December 28, 2008 $ 4,274 $ 381,498 $ 173,912 $ (71,520) $ 505,238 Net earnings Exercise of stock-based compensation and awards released 33 Tax shortfall on stock-based compensation Stock-based compensation expense Deferred compensation plan Amortization of pension plan actuarial losses, net of tax 84 84 Change in realized and unrealized gains on derivative hedges, net of tax Recognized gain on pension, net of tax Foreign currency translation adjustment Balance, December 27, 2009 $ 4,307 $ 390,379 $ 200,054 $ (71,520) $ 552,657 Net earnings Exercise of stock-based compensation and awards released 37 Tax benefit on stock-based compensation Stock-based compensation expense Deferred compensation plan Amortization of pension plan actuarial losses, net of tax 84 84 Change in realized and unrealized gains on derivative hedges, net of tax Foreign currency translation adjustment Balance, March 28, 2010 $ 4,344 $ 396,895 $ 203,560 $ (71,520) $ 549,048 See Notes to Consolidated Financial Statements. 5 CHECKPOINT SYSTEMS, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) (Unaudited) (amounts in thousands) Quarter ended March 28, March 29, Net earnings (loss) Amortization of pension plan actuarial losses, net of tax 84 29 Change in realized and unrealized gains on derivative hedges, net of tax Foreign currency translation adjustment Comprehensive (loss) Comprehensive (loss) attributable to noncontrolling interests Comprehensive (loss) attributable to Checkpoint Systems, Inc. $ (18,423) See Notes to Consolidated Financial Statements. 6 CHECKPOINT SYSTEMS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (amounts in thousands) Quarter ended March 28, March 29, Cash flows from operating activities: Net earnings (loss) Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Deferred taxes 65 Stock-based compensation Provision for losses on accounts receivable — Excess tax benefit on stock compensation — Loss on disposal of fixed assets 51 22 (Increase) decrease in current assets, net of the effects of acquired companies: Accounts receivable Inventories Other current assets Increase (decrease) in current liabilities, net of the effects of acquired companies: Accounts payable Income taxes Unearned revenues Restructuring reserve Other current and accrued liabilities Net cash (used in) provided by operating activities Cash flows from investing activities: Acquisition of property, plant, and equipment Acquisitions of businesses, net of cash acquired — Other investing activities 87 20 Net cash (used in) investing activities Cash flows from financing activities: Proceeds from stock issuances Excess tax benefit on stock compensation — Proceeds from short-term debt — Payment of short-term debt — Net change in factoring and bank overdrafts — Proceeds from long-term debt — 65 Payment of long-term debt Net cash provided by financing activities Effect of foreign currency rate fluctuations on cash and cash equivalents Net (decrease) increase in cash and cash equivalents Cash and cash equivalents: Beginning of period End of period $ 142,917 See Notes to Consolidated Financial Statements. 7 CHECKPOINT SYSTEMS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. BASIS OF ACCOUNTING The consolidated financial statements include the accounts of Checkpoint Systems, Inc. and its majority-owned subsidiaries (collectively, the Company). All inter-company transactions are eliminated in consolidation. The consolidated financial statements and related notes are unaudited and do not contain all disclosures required by generally accepted accounting principles in annual financial statements. Refer to our Annual Report on Form 10-K for the fiscal year ended December 27, 2009 for the most recent disclosure of the Company’s accounting policies. The consolidated financial statements include all adjustments, consisting only of normal recurring adjustments, necessary to state fairly our financial position at March 28, 2010 and December 27, 2009 and our results of operations and changes in cash flows for the thirteen weeks ended March 28, 2010 and March 29, 2009. The results of operations for the interim period should not be considered indicative of results to be expected for the full year. Subsequent Events During the second quarter of 2009, we adopted a standard codified within ASC 855, “Subsequent Events,” which establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. The adoption of this standard did not have a material impact on our consolidated results of operations and financial condition. No subsequent events required recognition or disclosure in the consolidated financial statements for the first quarter of 2010. Warranty Reserves We provide product warranties for our various products. These warranties vary in length depending on product and geographical region. We establish our warranty reserves based on historical data of warranty transactions. The following table sets forth the movement in the warranty reserve which is located in the Other Accrued Expenses section of our Consolidated Balance Sheet: (amounts in thousands) Quarterended March 28, Balance at beginning of year Accruals for warranties issued Settlements made Foreign currency translation adjustment Balance at end of period Recently Adopted Accounting Standards In December2009, the FASB issued ASU No. 2009-17, “Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities” which amends ASC 810, “Consolidation” to address the elimination of the concept of a qualifying special purpose entity.The standard also replaces the quantitative-based risks and rewards calculation for determining which enterprise has a controlling financial interest in a variable interest entity with an approach focused on identifying which enterprise has the power to direct the activities of a variable interest entity and the obligation to absorb losses of the entity or the right to receive benefits from the entity. This standard also requires continuous reassessments of whether an enterprise is the primary beneficiary of a VIE whereas previous accounting guidance required reconsideration of whether an enterprise was the primary beneficiary of a VIE only when specific events had occurred.The standard provides more timely and useful information about an enterprise’s involvement with a variable interest entity and is effective as of the beginning of interim and annual reporting periods that begin after November15, 2009, which for us was December28, 2009, the first day of our 2010 fiscal year.The adoption of this standard did not have a material effect on our consolidated results of operations and financial condition. In December 2009, the FASB issued ASU No. 2009-16, “Accounting for Transfers of Financial Assets” which amends ASC 860 “Transfers and Servicing” by: eliminating the concept of a qualifying special-purpose entity (QSPE); clarifying and amending the derecognition criteria for a transfer to be accounted for as a sale; amending and clarifying the unit of account eligible for sale accounting; and requiring that a transferor initially measure at fair value and recognize all assets obtained (for example beneficial interests) and liabilities incurred as a result of a transfer of an entire financial asset or group of financial assets accounted for as a sale. Additionally, on and after the effective date, existing QSPEs (as defined under previous accounting standards) must be evaluated for consolidation by reporting entities in accordance with the applicable consolidation guidance. The standard requires enhanced disclosures about, among other things, a transferor’s continuing involvement with transfers of financial assets accounted for as sales, the risks inherent in the transferred financial assets that have been retained, and the nature and financial effect of restrictions on the transferor’s assets that continue to be reported in the statement of financial position.The standard is effective as of the beginning of interim and annual reporting periods that begin after November15, 2009, which for us was December28, 2009, the first day of our 2010 fiscal year.The adoption of this standard did not have a material effect on our consolidated results of operations and financial condition.Any required enhancements to disclosures have been included in our financial statements for the first quarter ended March 28, 2010. In January 2010, the FASB issued ASU No. 2010-06, “Improving Disclosures About Fair Value Measurements,” which provides amendments to ASC 820 “Fair Value Measurements and Disclosures,” including requiring reporting entities to make more robust disclosures about (1) the different classes of assets and liabilities measured at fair value, (2) the valuation techniques and inputs used, (3) the activity in Level 3 fair value measurements including information on purchases, sales, issuances, and settlements on a gross basis and (4) the transfers between Levels 1, 2, and 3.The standard is effective for interim and annual reporting periods beginning after December 15, 2009, except for Level 3 reconciliation disclosures which are effective for annual periods beginning after December 15, 2010. Any required enhancements to disclosures have been included in our financial statements for the first quarter ended March 28, 2010.Additionally, we do not expect the adoption of this standard’s Level 3 reconciliation disclosures to have a material impact on our consolidated financial statements. In February 2010, the FASB issued ASU No. 2010-09, “Amendments to Certain Recognition and Disclosure Requirements,” which addresses both the interaction of the requirements of Topic 855, Subsequent Events, with the SEC’s reporting requirements and the intended breadth of the reissuance disclosures provision related to subsequent events.Specifically, the amendments state that SEC filers are no longer required to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements.The standard was effective immediately upon issuance.The adoption of this standard did not have a material impact on our consolidated financial statements.Removal of the disclosure requirement is not expected to affect the nature or timing of our subsequent event evaluations. New Accounting Pronouncements and Other Standards In October 2009, the FASB issued ASU 2009-13, “Multiple-Deliverable Revenue Arrangements, (amendments to ASC Topic 605, Revenue Recognition)” (ASU 2009-13) and ASU 2009-14, “Certain Arrangements That Include Software Elements, (amendments to ASC Topic 985, Software)” (ASU 2009-14).ASU 2009-13 requires entities to allocate revenue in an arrangement using estimated selling prices of the delivered goods and services based on a selling price hierarchy. The amendments eliminate the residual method of revenue allocation and require revenue to be allocated using the relative selling price method.ASU 2009-14 removes tangible products from the scope of software revenue guidance and provides guidance on determining whether software deliverables in an arrangement that includes a tangible product are covered by the scope of the software revenue guidance.ASU 2009-13 and ASU 2009-14 should be applied on a prospective basis for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010, with early adoption permitted. We are currently evaluating the impact of the adoption of these ASUs on the Company’s consolidated results of operations and financial condition. 8 Note 2. STOCK-BASED COMPENSATION Stock-based compensation cost recognized in operating results (included in selling, general, and administrative expenses) for the three months ended March 28, 2010 and March 29, 2009 was $2.3 million and $1.8 million ($1.6 million and $1.3 million, net of tax), respectively. The associated actual tax benefit realized for the tax deduction from option exercises of share-based payment units and awards released equaled $1.4 million and $0.2 million for the three months ended March 28, 2010 and March 29, 2009, respectively. Stock Options Option activity under the principal option plans as of March 28, 2010 and changes during the three months ended March 28, 2010 were as follows: Number of Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term (in years) Aggregate Intrinsic Value (in thousands) Outstanding at December 27, 2009 $ 18.07 $ 4,420 Granted Exercised Forfeited or expired Outstanding at March 28, 2010 $ 18.56 $ 14,130 Vested and expected to vest at March 28, 2010 $ 18.59 $ 13,392 Exercisable at March 28, 2010 $ 18.14 $ 10,449 The aggregate intrinsic value in the table above represents the total pre-tax intrinsic value (the difference between the Company’s closing stock price on the last trading day of the first quarter of fiscal 2010 and the exercise price, multiplied by the number of in-the-money options) that would have been received by the option holders had all option holders exercised their options on March 28, 2010. This amount changes based on the fair market value of the Company’s stock. Total intrinsic value of options exercised for the three months ended March28, 2010 was $2.2 million. No options were exercised during the three months ended March 29, 2009. As of March 28, 2010, $3.2 million of total unrecognized compensation cost related to stock options is expected to be recognized over a weighted-average period of 1.9 years. The fair value of share-based payment units was estimated using the Black Scholes option pricing model. The table below presents the weighted-average expected life in years. The expected life computation is based on historical exercise patterns and post-vesting termination behavior. Volatility is determined using changes in historical stock prices. The interest rate for periods within the expected life of the award is based on the U.S. Treasury yield curve in effect at the time of grant. The following assumptions and weighted-average fair values were as follows: Three months ended March 28, March 29, Weighted-average fair value of grants Valuation assumptions: Expected dividend yield % % Expected volatility % % Expected life (in years) Risk-free interest rate % % Restricted Stock Units Nonvested service based restricted stock units as of March 28, 2010 and changes during the three months ended March 28, 2010 were as follows: Number of Shares Weighted- Average Vest Date (in years) Weighted- Average Grant Date Fair Value Nonvested at December 27, 2009 $ 39.24 Granted $ 16.69 Vested $ 17.85 Forfeited $ 13.25 Nonvested at March 28, 2010 $ 42.33 Vested and expected to vest at March 28, 2010 Vested at March 28, 2010 — — The total fair value of restricted stock awards vested during the first three months of 2010 was $1.6 million as compared to $0.7 million in the first three months of 2009. As of March 28, 2010, there was $3.6 million of unrecognized stock-based compensation expense related to nonvested restricted stock units. That cost is expected to be recognized over a weighted-average period of 2.0 years. Other Compensation Arrangements On March 15, 2010, we initiated a plan in which time-vested cash unit awards were granted to eligible employees.The time-vested cash unit awards under this plan vest one-third each year over three years from the date of grant. The total value of the plan equaled $0.7 million, of which $8 thousand was expensed during the first quarter of 2010. The associated liability is included in Other Current Liabilities in the accompanying Consolidated Balance Sheets. Note 3. INVENTORIES Inventories consist of the following: (amounts in thousands) March 28, December 27, Raw materials $ 16,274 Work-in-process Finished goods Total $ 101,027 $ 89,247 9 Note 4. GOODWILL AND OTHER INTANGIBLE ASSETS We had intangible assets with a net book value of $100.0 million and $104.7 million as of March 28, 2010 and December 27, 2009, respectively. The following table reflects the components of intangible assets as of March 28, 2010 and December 27, 2009: (dollar amounts in thousands) March 28, 2010 December 27, 2009 Amortizable Life (years) Gross Amount Gross Accumulated Amortization Gross Amount Gross Accumulated Amortization Finite-lived intangible assets: Customer lists 6 to 20 $ 37,327 Trade name 3 to 30 Patents, license agreements 3 to 14 Other 3 to 6 Total amortized finite-lived intangible assets Indefinite-lived intangible assets: Trade name — — Total identifiable intangible assets $ 203,366 $ 103,362 $ 210,042 $ 105,309 Amortization expense for the three months ended March 28, 2010 and March 29, 2009 was $3.1 million and $3.1 million, respectively. Estimated amortization expense for each of the five succeeding years is anticipated to be: (amounts in thousands) $ 12,084 $ 10,598 The changes in the carrying amount of goodwill are as follows: (amounts in thousands) Shrink Management Solutions Apparel Labeling Solutions Retail Merchandising Solutions Total Balance as of December 28, 2008 $ 169,493 $— $ 66,039 $ 235,532 Acquired during the year — — Purchase accounting adjustment — — Translation adjustments 22 Balance as of December 27, 2009 $ 171,878 $ 4,300 $ 67,884 $ 244,062 Translation adjustments Balance as of March 28, 2010 $ 166,041 $ 4,296 $ 63,269 $ 233,606 The following table reflects the components of goodwill as of March 28, 2010 and December 27, 2009: (amounts in thousands) March 28, 2010 December 27, 2009 Gross Amount Accumulated Impairment Losses Goodwill, net Gross Amount Accumulated Impairment Losses Goodwill, net Shrink Management Solutions $ 220,575 $ 166,041 $ 229,062 $ 171,878 Apparel Labeling Solutions Retail Merchandising Solutions Total goodwill $ 376,010 $ 142,404 $ 233,606 $ 392,973 $ 148,911 $ 244,062 In July 2009, the Company entered into an agreement to purchase the business of Brilliant, a China-based manufacturer of woven and printed labels, and settled the acquisition on August 14, 2009 for approximately $38.3million, including cash acquired of $0.6 million and the assumption of debt of $19.6 million. The transaction was paid in cash and the purchase price includes the acquisition of 100% of Brilliant’s voting equity interests.Acquisition costs incurred in connection with the transaction are recognized within selling, general and administrative expenses in the Consolidated Statement of Operations and approximate $0.2 million during the first quarter of 2010 with no comparable expense recorded during the first quarter of 2009. Acquisition costs incurred during the twelve months ended December 27, 2009 were $0.6 million. The financial statements reflect the preliminary allocation of the Brilliant purchase price based on estimated fair values at the date of acquisition. The allocation of the purchase price remains open for certain information related to deferred income taxes and is expected to be completed during the first half of 2010. This allocation has resulted in acquired goodwill of $4.3million, which is not tax deductible. Intangible assets included in this acquisition were $1.4million.The intangible assets were composed of a non-compete agreement ($0.9 million), customer lists ($0.4 million), and trade names ($0.1 million). The useful lives were 5 years for the non-compete agreement, 10 years for the customer lists, and 3 years for the trade names. The results from the acquisition date through December27, 2009 are included in the Apparel Labeling Solutions segment and were not material to the consolidated financial statements. We perform an assessment of goodwill by comparing each individual reporting unit’s carrying amount of net assets, including goodwill, to their fair value at least annually during the fourth quarter of each fiscal year and whenever events or changes in circumstances indicate that the carrying value may not be recoverable. Future assessments could result in impairment charges, which would be accounted for as an operating expense. 10 Note 5. DEBT Short-term Borrowings and Current Portion of Long-term Debt Short-term borrowings and current portion of long-term debt as of March 28, 2010 and December 27, 2009 consisted of the following: (amounts in thousands) March 28, December 27, Line of credit Asialco loans — Full-recourse factoring liabilities Term loans Current portion of long-term debt Total short-term borrowings and current portion of long-term debt $ 24,906 $ 25,772 On December 30, 2009, we entered into a new Hong Kong banking facility.The banking facility includes a trade finance facility, a revolving loan facility, and a term loan.The maximum availability under the facility is $9.0 million (HKD 70.0 million).The banking facility is secured by a fixed cash deposit of $0.6 million (HKD 5.0 million).The banking facility is subject to the bank’s right to call the liabilities at any time, and is therefore included in short-term borrowings in the accompanying Consolidated Balance Sheets. Trade Finance Facility - The trade finance facility is a full-recourse factoring arrangement that has a maximum borrowing limit of $3.2 million (HKD 25.0 million) and totaled $1.7 million (HKD 13.1 million) at March 28, 2010.The interest rate on this arrangement is HIBOR + 2.5%.The trade finance facility is secured by the related receivables. Revolving Loan Facility – The revolving loan facility has a maximum borrowing limit of $0.4 million (HKD 3.0 million).The interest rate on this arrangement is Hong Kong Best Lending Rate + 1.0%.No balance is outstanding at March 28, 2010. Term Loan – On March 18, 2010, the Company borrowed $5.4 million (HKD 42.0 million).The interest rate on this arrangement is HIBOR + 2.5% and matures in March 2015. As of March 28, 2010, $5.4 million (HKD 42.0 million) was outstanding. During the first quarter of 2010, our outstanding Asialco loans of $3.7million (RMB 25million) were paid down. In October 2009, the Company entered into a $12.0 million (€8.0 million) full-recourse factoring arrangement.The arrangement is secured by trade receivables.Borrowings bear interest at rates of EURIBOR plus a margin of 3.00%.At March 28, 2010, the interest rate was 3.55%.At March 28, 2010, our short-term full-recourse factoring arrangement equaled $8.9 million (€6.7 million) and is included in short-term borrowings in the accompanying Consolidated Balance Sheets since the agreement expires in October 2010. Long-Term Debt Long-term debt as of March 28, 2010 and December 27, 2009 consisted of the following: (amounts in thousands) March 28, December 27, Secured credit facility: $125million variable interest rate revolving credit facility maturing in 2012 $ 86,587 $ 86,745 Full-recourse factoring liabilities Other capital leases with maturities through 2014 Total Less current portion Total long-term portion $ 89,904 $ 91,100 The Secured Credit Facility contains a $25.0million sublimit for the issuance of letters of credit, of which $1.4million are outstanding as of March28, 2010. The Secured Credit Facility also contains a $15.0million sublimit for swingline loans. Borrowings under the Secured Credit Facility bear interest at rates of LIBOR plus an applicable margin ranging from 2.50% to 3.75% and/or prime plus 1.50% to 2.75%. The interest rate matrix is based on our leverage ratio of consolidated funded debt to EBITDA, as defined by the Secured Credit Facility Agreement (“Facility Agreement”). Under the Facility Agreement, we pay an unused line fee ranging from 0.30% to 0.75% per annum on the unused portion of the commitment. All obligations of domestic borrowers under the Secured Credit Facility are irrevocably and unconditionally guaranteed on a joint and several basis by our domestic subsidiaries. Foreign borrowers under the Secured Credit Facility are irrevocably and unconditionally guaranteed on a joint and several basis by certain of our foreign subsidiaries as well as the domestic guarantors. Collateral under the Secured Credit Facility includes a 100% stock pledge of domestic subsidiaries, stock powers of first-tier foreign subsidiaries, a blanket lien on all U.S. assets excluding real estate, a guarantee of foreign obligations and a 65% stock pledge of material foreign subsidiaries, a lien on certain assets of our German and Hong Kong subsidiaries, and assignment of certain bank deposit accounts. The approximate net book value of the collateral as of March28, 2010 is $255 million. The Secured Credit Facility contains covenants that include requirements for a maximum debt to EBITDA ratio of 2.75, a minimum fixed charge coverage ratio of 1.25 as well as other affirmative and negative covenants. As of March28, 2010, we were in compliance with all covenants. In December 2009, we entered into new full-recourse factoring arrangements.The arrangements are secured by trade receivables.The Company received a weighted average of 92.4% of the face amount of receivables that it desired to sell and the bank agreed, at its discretion, to buy.At March 28, 2010 the factoring arrangements had a balance of $2.1 million (€1.6 million), of which $0.3 million (€0.3 million) was included in the current portion of long-term debt and $1.8 million (€1.3 million) was included in long-term borrowings in the accompanying consolidated balance sheets since the receivables are collectable through 2016. 11 Note 6. PER SHARE DATA The following data shows the amounts used in computing earnings per share and the effect on net earnings from continuing operations and the weighted-average number of shares of dilutive potential common stock: (amounts in thousands, except per share data) Quarter ended March 28, March 29, Basic earnings (loss) attributable to Checkpoint Systems, Inc. available to common stockholders Diluted earnings (loss) attributable to Checkpoint Systems, Inc. available to common stockholders Shares: Weighted-average number of common shares outstanding Shares issuable under deferred compensation agreements Basic weighted-average number of common shares outstanding Common shares assumed upon exercise of stock options and awards — Shares issuable under deferred compensation arrangements 12 — Dilutive weighted-average number of common shares outstanding Basic earnings (loss) attributable to Checkpoint Systems, Inc. per share Diluted earnings (loss) attributable to Checkpoint Systems, Inc. per share Anti-dilutive potential common shares are not included in our earnings per share calculation. The Long-term Incentive Plan restricted stock units were excluded from our calculation due to the performance of vesting criteria not being met. The number of anti-dilutive common share equivalents for the three month periods ended March 28, 2010 and March 29, 2009 were as follows: (amounts in thousands) Quarter ended March 28, March 29, Weighted-average common share equivalents associated with anti-dilutive stock options and restricted stock units excluded from the computation of diluted EPS (1) Adjustments for stock options and awards of 70 shares and deferred compensation arrangements of 8 shares were anti-dilutive in the first three months of 2009 and therefore excluded from the earnings per share calculation due to our net loss for the quarter. Note 7. SUPPLEMENTAL CASH FLOW INFORMATION Cash payments for interest and income taxes for the three month periods ended March 28, 2010 and March 29, 2009 were as follows: (amounts in thousands) Quarter ended March 28, March 29, Interest $ 1,300 $ 1,312 Income tax payments $ 6,434 During the first quarter of 2009, a contingent payment of $6.8 million was made related to the Alpha acquisition since revenues for the S3 business exceeded the minimum contingency payment thresholds established in the Alpha asset purchase agreement. The payment is reflected in the acquisition of businesses line within investing activities on the Consolidated Statement of Cash Flows. Note 8. PROVISION FOR RESTRUCTURING Restructuring expense for the three month periods ended March 28, 2010 and March 29, 2009 was as follows: (amounts in thousands) Quarter ended March 28, March 29, SG&A Restructuring Plan Severance and other employee-related charges $— Manufacturing Restructuring Plan Severance and other employee-related charges Other exit costs 45 — 2005 Restructuring Plan Severance and other employee-related charges — Total $ 436 Restructuring accrual activity for the three months ended March28, 2010 was as follows: (amounts in thousands) Accrual at Beginning of Year Charged to Earnings Charge Reversed to Earnings Cash Payments Other Exchange Rate Changes Accrual at 3/28/2010 SG&A Restructuring Plan Severance and other employee-related charges $ 2,810 $ (421) $ (1,492) $— $ 1,317 Manufacturing Restructuring Plan Severance and other employee-related charges — Total $ 4,291 $ 1,206 $ (815) $ (1,782) $— $ (143) $ 2,757 12 SG&A Restructuring Plan During 2009, we initiated a plan focused on reducing our overall operating expenses by consolidating certain administrative functions to improve efficiencies. The first phase of this plan was implemented in the fourth quarter of 2009. We expect the remaining stages of the plan will be finalized later this year, at which time further details and cost impacts will be disclosed. As of March 28, 2010, the net charge to earnings of $0.1 million represents the current year activity related to the first stage of the SG&A Restructuring Plan. The total anticipated costs related to the first phase of the plan are $3.1 million of which $2.9 million were incurred. The total number of employees affected by the SG&A Restructuring Plan were 52, of which 40 have been terminated. Termination benefits are planned to be paid one month to 24months after termination. Manufacturing Restructuring Plan In August2008, we announced a manufacturing and supply chain restructuring program designed to accelerate profitable growth in our Apparel Labeling Solutions (ALS) business, formerly Check-Net®, and to support incremental improvements in our EAS systems and labels businesses. For the three months ended March 28, 2010, there was a net charge to earnings of $0.3 million recorded in connection with the Manufacturing Restructuring Plan. The charge was composed of severance accruals and other exit costs associated to the closing of a manufacturing facility. The total number of employees affected by the Manufacturing Restructuring Plan were 312, of which 144 have been terminated. The anticipated total cost is expected to approximate $3.0million to $4.0million, of which $3.4million has been incurred. Termination benefits are planned to be paid one month to 24months after termination. The remaining anticipated costs are expected to be incurred through the end of 2010. Note 9. PENSION BENEFITS The components of net periodic benefit cost for the three month periods ended March 28, 2010 and March 29, 2009 were as follows: (amounts in thousands) Quarter ended March 28, March 29, Service cost Interest cost Expected return on plan assets Amortization of actuarial (gain) loss Amortization of transition obligation 32 31 Amortization of prior service costs 1 1 Net periodic pension cost $ 1,366 $ 1,345 We expect the cash requirements for funding the pension benefits to be approximately $5.0 million during fiscal 2010, including $1.5 million which was funded during the three months ended March 28, 2010. Note 10. FAIR VALUE MEASUREMENT, FINANCIAL INSTRUMENTS AND RISK MANAGEMENT Fair Value Measurement We utilize the market approach to measure fair value for our financial assets and liabilities. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets or liabilities. The fair value hierarchy is intended to increase consistency and comparability in fair value measurements and related disclosures. The fair value hierarchy is based on inputs to valuation techniques that are used to measure fair value that are either observable or unobservable. Observable inputs reflect assumptions market participants would use in pricing an asset or liability based on market data obtained from independent sources while unobservable inputs reflect a reporting entity’s pricing based upon their own market assumptions. The fair value hierarchy consists of the following three levels: Level 1 Inputs are quoted prices in active markets for identical assets or liabilities. Level 2 Inputs are quoted prices for similar assets or liabilities in an active market, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable and market-corroborated inputs which are derived principally from or corroborated by observable market data. Level 3 Inputs are derived from valuation techniques in which one or more significant inputs or value drivers are unobservable. Because the Company’s derivatives are not listed on an exchange, the Company values these instruments using a valuation model with pricing inputs that are observable in the market or that can be derived principally from or corroborated by observable market data. The Company’s methodology also incorporates the impact of both the Company’s and the counterparty’s credit standing. 13 The following tables represent our assets and liabilities measured at fair value on a recurring basis as of March28, 2010 and December 27, 2009 and the basis for that measurement: (amounts in thousands) Total Fair Value Measurement March 28, Quoted Prices In Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Foreign currency revenueforecast contracts $ 882 $ — $ 882 $ — Foreign currency forward exchange contracts 80 80 Total assets $ 962 $ — $ 962 $ — Foreign currency revenue forecast contracts $ — $ — Foreign currency forward exchange contracts 49 — 49 — Total liabilities $ — $ — (amounts in thousands) Total Fair Value Measurement December 27, Quoted Prices In Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Foreign currency forward exchange contracts $ — $ — Foreign currency revenue forecast contracts — — Total assets $ 359 $ — $ 359 $ — Foreign currency forward exchange contracts $ 191 $ — $ 191 $ — Foreign currency revenue forecast contracts — — Interest rate swap — — Total liabilities $ 494 $ — $ 494 $ — The following table provides a summary of the activity associated with all of our designated cash flow hedges (interest rate and foreign currency) reflected in accumulated other comprehensive income for the three months ended March 28, 2010: (amounts in thousands) March 28, Beginning balance, net of tax $ (302) Changes in fair value gain, net of tax Reclassification to earnings, net of tax Ending balance, net of tax $ 1,250 We believe that the fair values of our current assets and current liabilities (cash, restricted cash, accounts receivable, accounts payable, and other current liabilities) approximate their reported carrying amounts. The carrying values and the estimated fair values of non-current financial assets and liabilities that qualify as financial instruments and are not measured at fair value on a recurring basis at March28, 2010 and December27, 2009 are summarized in the following table: March 28, 2010 December 27, 2009 (amounts in thousands) Carrying Amount Estimated Fair Value Carrying Amount Estimated Fair Value Long-term debt (including current maturities and excluding capital leases) (1) $ 88,680 $ 88,680 $ 89,177 $ 89,177 The carrying amounts are reported on the balance sheet under the indicated captions. Long-term debt is carried at the original offering price, less any payments of principal. Rates currently available to us for long-term borrowings with similar terms and remaining maturities are used to estimate the fair value of existing borrowings as the present value of expected cash flows. The Secured Credit Facility’s maturity date is in the year 2012. Financial Instruments and Risk Management We manufacture products in the USA, the Caribbean, Europe, and the Asia Pacific region for both the local marketplace and for export to our foreign subsidiaries. The foreign subsidiaries, in turn, sell these products to customers in their respective geographic areas of operation, generally in local currencies. This method of sale and resale gives rise to the risk of gains or losses as a result of currency exchange rate fluctuations on inter-company receivables and payables. Additionally, the sourcing of product in one currency and the sales of product in a different currency can cause gross margin fluctuations due to changes in currency exchange rates. Our major market risk exposures are movements in foreign currency and interest rates. We have historically not used financial instruments to minimize our exposure to currency fluctuations on our net investments in and cash flows derived from our foreign subsidiaries. We have used third-party borrowings in foreign currencies to hedge a portion of our net investments in and cash flows derived from our foreign subsidiaries. A reduction in our third party foreign currency borrowings will result in an increase of foreign currency fluctuations on our net investments in and cash flows derived from our foreign subsidiaries. We enter into forward exchange contracts to reduce the risks of currency fluctuations on short-term inter-company receivables and payables. These contracts are entered into with major financial institutions, thereby minimizing the risk of credit loss. Our policy is to manage interest rates through the use of interest rate caps or swaps. We do not hold or issue derivative financial instruments for speculative or trading purposes. We are subject to other foreign exchange market risk exposure resulting from anticipated non-financial instrument foreign currency cash flows which are difficult to reasonably predict, and have therefore not been included in the table of fair values. All listed items described are non-trading. 14 The following table presents the fair values of derivative instruments included within the Consolidated Balance Sheets as of March 28, 2010 and December 27, 2009: (amounts in thousands) March 28, 2010 December 27, 2009 Asset Derivatives Liability Derivatives Asset Derivatives Liability Derivatives Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives designated as hedging instruments Foreign currency revenue forecast contracts Other current assets $ 882 Other current liabilities $ 34 Other current assets $ 303 Other current liabilities $ 132 Interest rate swap contracts — Other current liabilities Total derivatives designated as hedging instruments 34 Derivatives not designated as hedging instruments Foreign currency forward exchange contracts Other current assets 80 Other current liabilities 49 Other current assets 56 Other current liabilities Total derivatives not designated as hedging instruments 80 49 56 Total derivatives $ 962 $ 83 $ 359 $ 494 The following tables present the amounts affecting the Consolidated Statement of Operations for the three month periods ended March 28, 2010 and March 29, 2009: (amounts in thousands) March 28, 2010 March 29, 2009 Amountof Gain (Loss) Recognized in Other Comprehensive Income on Derivatives Location of Gain (Loss) Reclassified From Accumulated Other Comprehensive Income into Income Amountof Gain (Loss) Reclassified From Accumulated Other Comprehensive Income into Income Amount of Forward Points Recognized in Other Gain (Loss), net Amountof Gain (Loss) Recognized in Other Comprehensive Income on Derivatives Location of Gain (Loss) Reclassified From Accumulated Other Comprehensive Income into Income Amountof Gain (Loss) Reclassified From Accumulated Other Comprehensive Income into Income Amount of Forward Points Recognized in Other Gain (Loss), net Derivatives designated as cash flow hedges: Foreign currency revenue forecast contracts $ 1,104 Cost of sales $ (15) $ 734 Cost of sales $ 1,236 $ (49) Interest rate swap contracts Interest expense — Interest expense — Total designated cash flow hedges $ 1,275 $ ( 531) $ (15) $ 851 $ (49) (amounts in thousands) March 28, 2010 March 29, 2009 Quarter ended Amount of Gain (Loss) Recognized in Income on Derivatives Location of Gain (Loss) Recognized in Income on Derivatives Amount of Gain (Loss) Recognized in Income on Derivatives Location of Gain (Loss) Recognized in Income on Derivatives Derivatives not designated as hedging instruments Foreign exchange forwards and options $ 165 Other gain (loss), net $ 1,071 Other gain (loss), net We selectively purchase currency forward exchange contracts to reduce the risks of currency fluctuations on short-term inter-company receivables and payables. These contracts guarantee a predetermined exchange rate at the time the contract is purchased. This allows us to shift the effect of positive or negative currency fluctuations to a third party. Transaction gains or losses resulting from these contracts are recognized at the end of each reporting period. We use the fair value method of accounting, recording realized and unrealized gains and losses on these contracts. These gains and losses are included in other gain (loss), net on our Consolidated Statements of Operations. As of March28, 2010, we had currency forward exchange contracts with notional amounts totaling approximately $11.5million. The fair values of the forward exchange contracts were reflected as an $80 thousand asset and $49 thousand liability and are included in other current assets and other current liabilities in the accompanying balance sheets. The contracts are in the various local currencies covering primarily our operations in the USA, the Caribbean, and Western Europe. Historically, we have not purchased currency forward exchange contracts where it is not economically efficient, specifically for our operations in South America and Asia, with the exception of Japan. Beginning in the second quarter of 2008, we entered into various foreign currency contracts to reduce our exposure to forecasted Euro-denominated inter-company revenues. These contracts were designated as cash flow hedges. The foreign currency contracts mature at various dates from March 2010 to December2010. The purpose of these cash flow hedges is to eliminate the currency risk associated with Euro-denominated forecasted inter-company revenues due to changes in exchange rates. These cash flow hedging instruments are marked to market and the changes are recorded in other comprehensive income.Amounts recorded in other comprehensive income are recognized in cost of goods sold as the inventory is sold to external parties. Any hedge ineffectiveness is charged to other gain (loss), net on our Consolidated Statements of Operations. As of March 28, 2010, the fair value of these cash flow hedges were reflected as a $0.9 million asset and a $34 thousand liability and are included in other current assets and other current liabilities in the accompanying Consolidated Balance Sheets. The total notional amount of these hedges is $15.9million (€11.2million) and the unrealized gain recorded in other comprehensive income was $1.3million (net of taxes of $26 thousand), of which the full amount is expected to be reclassified to earnings over the next twelve months. During the three months ended March 28, 2010, a $0.4 million expense related to these foreign currency hedges was recorded to cost of goods sold as the inventory was sold to external parties. During the first quarter of 2008, we entered into an interest rate swap agreement with a notional amount of $40million.The purpose of this interest rate swap agreement was to hedge potential changes to our cash flows due to the variable interest nature of our senior secured credit facility. The interest rate swap was designated as a cash flow hedge. This cash flow hedging instrument was marked to market and the changes are recorded in other comprehensive income.The interest rate swap matured on February 18, 2010.The Company recognized no hedge ineffectiveness during the three months ended March 28, 2010. 15 Note 11. INCOME TAXES The effective tax rate for the first quarter of 2010 was 30.6% as compared to 15.6% for the first quarter of 2009. The increase in the first quarter 2010 tax rate was due to the mix of income between subsidiaries. In accordance with ASC 740, “Accounting for Income Taxes”, we evaluate our deferred income tax balances quarterly to determine if valuation allowances are required or should be adjusted. ASC 740 requires that companies assess whether valuation allowances should be established against their deferred tax assets based on all available evidence, both positive and negative, using a “more likely than not” standard. The Company operates and derives income across multiple jurisdictions and as the geographic footprint of the business changes,we may encounter losses in jurisdictions that have been historically profitable and as a result might require additional valuation allowances to be recorded against certain of our deferred tax asset balances. We file income tax returns in the U.S. and in various states, local and foreign jurisdictions. We are routinely examined by tax authorities in these jurisdictions. It is possible that these examinations may be resolved within twelve months. Due to the potential for resolution of federal, state and foreign examinations, and the expiration of various statutes of limitation, it is reasonably possible that the gross unrecognized tax benefits balance may change within the next twelve months by a range of $2.5 million to $4.9 million. Note 12. CONTINGENT LIABILITIES AND SETTLEMENTS We are involved in certain legal actions, all of which have arisen in the ordinary course of business. Management believes that the ultimate resolution of such matters is unlikely to have a material adverse effect on our consolidated results of operations and/or financial condition, except as described below: Matter related to All-Tag Security S.A., et al We originally filed suit on May1, 2001, alleging that the disposable, deactivatable radio frequency security tag manufactured by All-Tag Security S.A. and All-Tag Security Americas, Inc.’s (jointly “All-Tag”) and sold by Sensormatic Electronics Corporation (Sensormatic) infringed on a U.S. Patent No.4,876,555 (Patent) owned by us. On April22, 2004, the United States District Court for the Eastern District of Pennsylvania granted summary judgment to defendants All-Tag and Sensormatic on the ground that our Patent was invalid for incorrect inventorship. We appealed this decision. On June20, 2005, we won an appeal when the Federal Circuit reversed the grant of summary judgment and remanded the case to the District Court for further proceedings. On January29, 2007 the case went to trial. On February13, 2007, a jury found in favor of the defendants on infringement, the validity of the Patent and the enforceability of the Patent. On June20, 2008, the Court entered judgment in favor of defendants based on the jury’s infringement and enforceability findings. On February10, 2009, the Court granted defendants’ motions for attorneys’ fees under Section285 of the Patent Statute. The district court will have to quantify the amount of attorneys’ fees to be awarded, but it is expected that defendants will request approximately $5.7million plus interest. We recognized this amount during the fourth fiscal quarter ended December28, 2008 in litigation settlements on the consolidated statement of operations. We intend to appeal any award of legal fees. Other Settlements During the first quarter of 2009, we recorded $1.3 million of litigation expense related to the settlement of a dispute with a consultant for $0.9 million and the expected acquisition of a patent related to our Alpha business for $0.4 million. During the second quarter of 2009 we purchased the patent for $1.7 million related to our Alpha business. A portion of this purchase price was attributable to use prior to the date of acquisition and as a result we recorded $0.4 million in litigation expense and $1.3 million in intangibles during the second quarter of 2009. Note 13. BUSINESS SEGMENTS (amounts in thousands) Quarter ended March 28, March 29, Business segment net revenue: Shrink Management Solutions $ 129,429 $ 112,830 Apparel Labeling Solutions Retail Merchandising Solutions Total revenues $ 187,456 $ 158,950 Business segment gross profit: Shrink Management Solutions Apparel Labeling Solutions Retail Merchandising Solutions Total gross profit Operating expenses Interest (expense) income, net Other gain (loss), net Earnings (loss) before income taxes Includes a $0.4 million restructuring charge. Includes a $1.3 million litigation settlement charge related to the settlement of a dispute with a consultant and the expected acquisition of a patent related to our Alpha business and a $0.5 million restructuring charge. 16 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Information Relating to Forward-Looking Statements This report includes forward-looking statements made pursuant to the safe harbor provision of the Private Securities Litigation Reform Act of 1995. Except for historical matters, the matters discussed are forward-looking statements, within the meaning of Section 27A of the Securities Act of 1933, as amended, that reflect our current views with respect to future events and financial performance. These forward-looking statements are subject to certain risks and uncertainties which could cause actual results to differ materially from historical results or those anticipated. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Information about potential factors that could affect our business and financial results is included in our Annual Report on Form 10-K for the year ended December 27, 2009, and our other Securities and Exchange Commission filings. Overview We are a multinational manufacturer and marketer of identification, tracking, security and merchandising solutions primarily for the retail industry. We provide technology-driven integrated supply chain solutions to brand, track, and secure goods for retailers and consumer product manufacturers worldwide. We are a leading provider of, and earn revenues primarily from the sale of, electronic article surveillance (EAS), custom tags and labels (Apparel Labeling Solutions), store monitoring solutions (CheckView®), hand-held labeling systems (HLS), retail merchandising systems (RMS), and radio frequency identification (RFID) systems and software. Applications of these products include primarily retail security, asset and merchandise visibility, automatic identification, and pricing and promotional labels and signage. Operating directly in 30 countries, we have a global network of subsidiaries and distributors and provide customer service and technical support around the world. Our results are heavily dependent upon sales to the retail market. Our customers are dependent upon retail sales, which are susceptible to economic cycles and seasonal fluctuations. Furthermore, as approximately two-thirds of our revenues and operations are located outside the U.S., fluctuations in foreign currency exchange rates have a significant impact on reported results. Our business has been impacted by the unprecedented credit crisis and on-going softening of the global economic environment. In response to these market conditions, we continue to focus on providing customers with innovative products that will be valuable in addressing shrink, which is particularly important during a difficult economic environment. We have also implemented initiatives to reduce costs and improve working capital to mitigate the effects of the economy on our business. We believe that the strength of our core business and our ability to generate positive cash flow will sustain us through this challenging period. During 2009, we initiated a plan focused on reducing our overall operating expenses by consolidating certain administrative functions to improve efficiencies. The first phase of this plan was implemented in the fourth quarter of 2009. The total anticipated costs related to the first phase of the plan are $3.1 million of which $2.9 million has been incurred. We expect the remaining stages of the plan will be finalized later this year, at which time further details and cost impacts will be disclosed. In July 2009, we entered into an agreement to purchase the business of Brilliant, a China-based manufacturer of woven and printed labels, and settled the acquisition in August 2009. Our financial statements reflect the preliminary allocations of the Brilliant purchase price based on estimated fair values at the date of acquisition. The allocation of the purchase price remains open for certain information related to deferred income taxes and is expected to be completed during the first half of 2010. The results from the acquisition and related goodwill are included in the Apparel Labeling Solutions segment. This acquisition will allow us to strengthen and expand our core apparel labeling offering and provides us with additional capacity in a key geographical location.Brilliant’s woven and printed label manufacturing capabilities will establish us as a full range global supplier for the apparel labeling solutions business. In August2008, we announced a manufacturing and supply chain restructuring program designed to accelerate profitable growth in our ALS business and to support incremental improvements in our EAS systems and labels businesses. We anticipate this program to result in total restructuring charges of approximately $3million to $4million, or $0.08 to $0.10 per diluted share. We expect implementation of this program to be substantially complete by the end of 2010 and to result in annualized cost savings of approximately $6million. Future financial results will be dependent upon our ability to expand the functionality of our existing product lines, develop or acquire new products for sale through our global distribution channels, convert new large chain retailers to our solutions for shrink management, merchandise visibility and apparel labeling, and reduce the cost of our products and infrastructure to respond to competitive pricing pressures. Our base of recurring revenue (revenues from the sale of consumables into the installed base of security systems, apparel tags and labels, and hand-held labeling tools and services from monitoring and maintenance), repeat customer business, and our borrowing capacity should provide us with adequate cash flow and liquidity to execute our business plan. Critical Accounting Policies and Estimates We have updated the Valuation of Long-lived Assets section of our Critical Accounting Policies and Estimates since those presented in Part II - Item 7 - “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our Annual Report on Form 10-K for the fiscal year ended December 27, 2009. Except for revisions to the Valuation of Long-lived Assets section, there have been no material changes to our Critical Accounting Policies and Estimates set forth in our Annual Report on Form 10-K for the fiscal year ended December 27, 2009. The revised Valuation of Long-lived Assets disclosure is included below. Valuation of Long-lived Assets. Our long-lived assets include property, plant, and equipment, goodwill, and identified intangible assets.With the exception of goodwill and indefinite-lived intangible assets, long-lived assets are depreciated or amortized over their estimateduseful lives, and are reviewed for impairment whenever changes in circumstances indicate the carrying value may not be recoverable.Recoverability is determined based upon our estimates of future undiscounted cash flows. If the carrying value is determined to be notrecoverable an impairment charge would be necessary to reduce the recorded value of the assets to their fair value. The fair value of thelong-lived assets other than goodwill is based upon appraisals, quoted market prices of similar assets, or discounted cash flows. Goodwill and indefinite-lived intangible assets are subject to tests for impairment at least annually or whenever events or changes in circumstances indicate that the carrying amount of the assets may not be recoverable. We test for impairment on an annual basis as of fiscal month end October of each fiscal year, relying on a number of factors including operating results, business plans, and anticipated future cash flows. Our management uses its judgment in assessing whether goodwill has become impaired between annual impairment tests. Reporting units are primarily determined as the geographic areas comprising our business segments, except in situations when aggregation of the reporting units is appropriate. Recoverability of goodwill is evaluated using a two-step process. The first step involves acomparison of the fair value of a reporting unit with its carrying value. If the carrying amount of the reporting unit exceeds the fair value, then the second step of the process involves a comparison of the implied fair value and carrying value of the goodwill of that reporting unit. If the carrying value of the goodwill of a reporting unit exceeds the fair value of that goodwill, an impairment loss is recognized in anamount equal to the excess. 17 The implied fair value of our reporting units is dependent upon our estimate of future discounted cash flows and other factors. Our estimates of future cash flows include assumptions concerning future operating performance and economic conditions and may differ from actual future cash flows. Estimated future cash flows are adjusted by an appropriate discount rate derived from our market capitalization plus a suitable control premium at the date of evaluation. The financial and credit market volatility directly impacts our fair value measurement through our weighted average cost of capital that we use to determine our discount rate, and through our stock price that we use to determine our market capitalization. Therefore, changes in the stock price may also affect the result of the impairment test. Market capitalization is determined by multiplying the number of shares outstanding on the assessment date by the average market price of our common stock over a 30-day period before each assessment date. We use this 30-day duration to consider inherent market fluctuations that may affect any individual closing price. We believe that our market capitalization alone does not fully capture the fair value of our business as a whole, or the substantial value that an acquirer would obtain from its ability to obtain control of our business. The difference between the sum total of the fair value of our reporting units and our market capitalization represents the control premium. As of the date of our goodwill impairment test, management has assessed our control premium to be within a reasonable range. We have not made any changes to our methodology used in our annual impairment test since the adoption of ASC 350. Determination of the fair value of a reporting unit is a matter of judgment and involves the use of estimates and assumptions, which are based on management’s best estimates at the time. We use an income approach (discounted cash flow approach) for the determination of fair value of our reporting units. Our projected cash flows incorporate many assumptions, the most significant of which include variables such as future sales, growth rates, operating margin, and the discount rates applied. Assumptions related to revenue, growth rates and operating margin are based on management’s annual and ongoing forecasting, budgeting and planning processes and represent our best estimate of the future results of operations across the company. These estimates are subject to many assumptions, such as the economic environment across the segments in which we operate, end demand for our products, and competitor actions. The use of different assumptions would increase or decrease estimated discounted future cash flows and could increase or decrease an impairment charge. If the use of these assets or the projections of future cash flows change in the future, we may be required to record impairment charges. An erosion of future business results in any of the business units or significant declines in our stock price could result in an impairment to goodwill or other long-lived. These risks are discussed in Item 1A. “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended December 27, 2009. Specifically, an unanticipated deterioration in revenues and gross margins generated by our Retail Merchandising Solutions segment could trigger future impairment in that segment. Our Retail Merchandising Solutions segment is composed of three reporting units. Goodwill for one reporting unit within the Retail Merchandising Segment did not substantially exceed its respective carrying value. As of December 27, 2009, the goodwill for this one reporting unit totaled $66.5 million. The fair value of this reporting unit exceeded its respective carrying value as of the date of the most recent impairment test by approximately 10%. In determining the fair value of this reporting unit, our projected cash flows did not contain significant growth assumptions. In addition, the discount rate used in determining the discounted cash flows for this reporting unit was lower than that used for reporting units in other segments due to the lower risk associated with these low growth rates. However, a 10% decline in operating results, or a 2% increase in our discount rate could result in a future decrease in the fair value of this reporting unit which could result in a future impairment. All other reporting units within the Retail Merchandising segment exceed their respective carrying value by more the 35%. The fair values for the reporting units in our remaining segments exceeded their respective carrying values as of the date of the impairment test by more than 20%. (For more information, see Notes 1 and 5 of the Consolidated Financial Statements in our Annual Report on Form 10-K for the fiscal year ended December 27, 2009.) Results of Operations All comparisons are with the prior year period, unless otherwise stated. Net Revenues Our unit volume is driven by product offerings, number of direct sales personnel, recurring sales and, to some extent, pricing. Our base of installed systems provides a source of recurring revenues from the sale of disposable tags, labels, and service revenues. Our customers are substantially dependent on retail sales, which are seasonal, subject to significant fluctuations, and difficult to predict. In addition, current economic trends have particularly strongly affected our customers, and consequently our net revenues may be impacted. Such seasonality and fluctuations impact our sales. Historically, we have experienced lower sales in the first half of each year. Analysis of Statement of Operations Thirteen Weeks Ended March 28, 2010 Compared to Thirteen Weeks Ended March 29, 2009 The following table presents for the periods indicated certain items in the Consolidated Statement of Operations as a percentage of total revenues and the percentage change in dollar amounts of such items compared to the indicated prior period: Percentage of Total Revenue Percentage Change In Dollar Amount Quarter ended March 28, (Fiscal 2010) March 29, (Fiscal 2009) Fiscal 2010 vs. Fiscal 2009 Net revenues Shrink Management Solutions % % % Apparel Labeling Solutions Retail Merchandising Solutions — Net revenues Cost of revenues Total gross profit Selling, general, and administrative expenses Research and development Restructuring expense Litigation settlement — N/A Operating income (loss) N/A Interest income Interest expense Other gain (loss), net Earnings (loss) before income taxes N/A Income taxes N/A Net earnings (loss) N/A Less: (loss) attributable to noncontrolling interests — N/A Net earnings (loss) attributable to Checkpoint Systems, Inc. % % N/A % N/A – Comparative percentages are not meaningful. 18 Net Revenues Revenues for the first quarter of 2010 compared to the first quarter of 2009 increased by $28.5 million, or 17.9%, from $159.0 million to $187.5 million. Foreign currency translation had a positive impact on revenues of approximately $7.9 million, or 4.9%, in the first quarter of 2010 as compared to the first quarter of 2009. (amounts in millions) Quarter ended March 28, (Fiscal 2010) March 29, (Fiscal 2009) Dollar Amount Change Fiscal 2010 vs. Fiscal 2009 Percentage Change Fiscal 2010 vs. Fiscal 2009 Net Revenues: Shrink Management Solutions $ 129.5 $ 112.9 $ 16.6 % Apparel Labeling Solutions Retail Merchandising Solutions — — Net Revenues $ 187.5 $ 159.0 $ 28.5 % Shrink Management Solutions Shrink Management Solutions revenues increased by $16.6million, or 14.7%, during the first three months of 2010 compared to 2009. Foreign currency translation had a positive impact of approximately $5.3million. The remaining revenue increase was due to growth in our EAS consumables business, Alpha business, and RFID business of $11.0million, $9.9million, and $0.5 million, respectively. The increase was partially offset by decreases in our EAS systems, Library business, and CheckView® businessof $8.5million, $0.9million, and $0.7 million, respectively. EAS consumables revenues increased by $11.0 million during the first quarter of 2010 as compared to the first quarter of 2009. The increase was due primarily to increases in revenues of $10.5million in Europe and $0.5 million in International Americas. The increase in Europe was due primarily to revenues from our hard tag at source program. The increase in International Americas was primarily the result of an increase in Mexico due to new store openings and an increase in Canada due to a large customer order. Our Alpha business revenues increased by $9.9million during the first quarter of 2010 as compared to the first quarter of 2009. The increase was due primarily to increases in revenues of $7.1million in the U.S., $1.9 million in Europe, and $0.8 million in Asia. The increase in the U.S. was primarily due to an increase in volumes with several large customers. The increases in Europe and Asia were the result of a general increase in demand for Alpha products as market conditions for high theft prevention products improved during the first quarter of 2010. RFID revenues increased by $0.5 million during the first quarter of 2010 as compared to the first quarter of 2009. The increase was due primarily to increases in revenues of $0.5million in Europe, which were due to the sale of detachers associated with our hard tag at source program that are RFID enabled for future use. EAS systems revenues decreased $8.5 million during the first quarter of 2010 as compared to the first quarter of 2009. The decrease was due primarily to declines in revenues of $5.0million in Europe, $1.6million in the U.S., and $1.4million in Asia. The decline in Europe was primarily due to a decrease in demand from several large customers in France and Spain, coupled with a large customer roll-out in Germany during the first quarter of 2009 without a comparable roll-out during 2010. The decline in the U.S. was primarily due to fewer large chain store openings in 2010 compared to 2009. The decline in Asia was primarily due to customer roll-outs in Japan in 2009 without comparable roll-outs in 2010. Our EAS systems business is dependent upon new store openings and the liquidity and financial condition of our customers, all of which have been impacted by current economic trends. Our plan is to partially mitigate this issue by selling new solutions to existing customers and increasing our market share through innovative products such as Evolve™. Our Library business revenues decreased $0.9 million during the first quarter of 2010 as compared to the first quarter of 2009 due to a decrease in the U.S. revenues, which was the result of decreased volumes of RFID tags associated with the Library business. CheckView® revenues decreased $0.7 million during the first quarter of 2010 as compared to the first quarter of 2009. The CheckView® business declined primarily due to decreased revenue in the U.S. and Asia of $1.4million and $0.3million, respectively. The decrease in the U.S. revenues was the result of fewer new store openings during the first quarter of 2010 compared to the first quarter of 2009, which was partially offset by an increase in our Banking business. The decrease in Asia was the result of fewer new store openings in Japan during the first quarter of 2010 compared to the first quarter of 2009. The decreases in the U.S. and Japan were partially offset by a $0.8 million increase in International Americas. The increase in International Americas revenues was due to a new large chain roll-out in Canada during the first quarter of 2010 with no such comparable roll-out during 2009. Apparel Labeling Solutions Apparel Labeling Solutions revenues increased by $11.9million, or 42.0%, during the first quarter of 2010 as compared to the first quarter of 2009. Foreign currency translation had a positive impact of approximately $1.1million. Apparel Labeling Solutions benefited $7.6million during the first quarter of 2010 due to our Brilliant business which was acquired in August 2009. The remaining increase of $3.2 million was due primarily to increases in Europe and the U.S. as a result of higher demand from our apparel retailer customers. Retail Merchandising Solutions Retail Merchandising Solutions revenues totaled $17.8 million during the first quarter of 2010 and 2009, respectively. Foreign currency translation had a positive impact of approximately $1.5million. The remaining decrease of $1.5 million in our RMS business was due to a decrease in our revenues from RDS of $1.3million and a decrease in revenues of HLS of $0.2 million. RDS declined due to a general reduction of store remodel work in Europe as a result of the current economic environment. We anticipate RDS and HLS to continue to face difficult revenue trends in 2010 due to the impact of current economic conditions on the RDS business and continued shifts in market demand for HLS products. Gross Profit During the first quarter of 2010, gross profit increased by $14.0million, or 21.1%, from $66.5million to $80.5 million. The positive impact of foreign currency translation on gross profit was approximately $3.1 million. Gross profit, as a percentage of net revenues, increased from 41.9% to 43.0%. Shrink Management Solutions Shrink Management Solutions gross profit as a percentage of Shrink Management Solutions revenues increased to 43.4% in the first quarter of 2010, from 42.1% in the first quarter of 2009. The increase in the gross profit percentage of Shrink Management Solutions was due primarily to higher margins in EAS consumables and our Alpha business, partially offset by lower margins in our EAS systems and our CheckView® business. EAS consumables margins improved due to the favorable product mix and improved manufacturing margins related to higher volumes in 2010. Alpha margins increased due to favorable manufacturing variances related to higher volumes in 2010 and due to a favorable product mix. EAS systems margins decreased due to manufacturing variances related to lower volumes in 2010. CheckView® margins decreased due to lower field service margins and increased warranty reserve expense. 19 Apparel Labeling Solutions Apparel Labeling Solutions gross profit as a percentage of Apparel Labeling Solutions revenues increased to 38.3% in the first quarter of 2010, from 36.3% in the first quarter of 2009. Apparel Labeling Solutions margins increased due primarily to better utilization of low cost manufacturing facilities, which resulted in improved product costs and reductions in freight. Retail Merchandising Solutions The Retail Merchandising Solutions gross profit as a percentage of Retail Merchandising Solutions revenues increased to 50.3% in the first quarter of 2010 from 48.9% in the first quarter of 2009. The increase in Retail Merchandising Solutions gross profit percentage was due to a favorable product mix during the first quarter of 2010. Selling, General, and Administrative Expenses Selling, general, and administrative (SG&A) expenses increased $7.9million, or 12.7%, during the first quarter of 2010 compared to the first quarter of 2009. Foreign currency translation increased SG&A expenses by approximately $2.6million. The remaining increase was due primarily to increased sales and marketing expense and increased general and administrative expenses. The increase was also due to $2.0million of non-comparable expense incurred during 2010 related to our Brilliant acquisition in August 2009. The increase in sales and marketing expense is primarily due to increased commissions expense related to the increase in revenues over the prior year. The increase in sales and marketing expense was also due to the absence of a bad debt expense benefit which was recognized during the first quarter of 2009. The increase in general and administrative expenses is primarily due to increased expenditures used to upgrade information technology and improve our production capabilities. Research and Development Expenses Research and development (R&D) expenses were $4.7million, or 2.5% of revenues, in the first quarter of 2010 and $5.2 million, or 3.3% of revenues in the first quarter of 2009. Foreign currency translation increased R&D costs by approximately $0.1million. Restructuring Expenses Restructuring expenses were $0.4million, or 0.2% of revenues in the first quarter of 2010 compared to $0.5million or 0.3% of revenues in the first quarter of 2009. Litigation Settlement Litigation Settlement expense was $1.3million during the first quarter of 2009, with no comparable charge during the first quarter of 2010. Included in the first quarter of 2009 litigation expense was $0.9million of expense related to the settlement of a dispute with a consultant and $0.4million related to the expected acquisition of a patent related to our Alpha business. Interest Income Interest income for the first quarter of 2010 increased $0.2million from the comparable quarter in 2009. The increase in interest income was due to higher cash balances during the first quarter of 2010 compared to the first quarter of 2009. Interest Expense Interest expense for the first quarter of 2010 increased $0.3million from the comparable quarter in 2009. The increase in interest expense was primarily due to an increase in loan amortization fees related to the Secured Credit Facility. Other Gain (Loss), net Other gain (loss), net was a net gain of $0.3 million in the first quarter of 2010 compared to a net gain of $0.5 million in the first quarter of 2009. Income Taxes The effective tax rate for the first quarter of 2010 was 30.6% as compared to 15.6% for the first quarter of 2009. The increase in the first quarter 2010 tax rate was due to the mix of income between subsidiaries. Net Earnings Attributable to Checkpoint Systems, Inc. Net earnings (loss) attributable to Checkpoint Systems, Inc. were earnings of $3.5 million, or $0.09 per diluted share, during the first quarter of 2010 compared to a loss of $2.0 million, or $0.05 per diluted share, during the first quarter of 2009. The weighted-average number of shares used in the diluted earnings per share computation were 40.1million and 39.1 million for the first three months of 2010 and 2009, respectively. Financial Condition Liquidity and Capital Resources Our liquidity needs have been, and are expected to continue to be driven by acquisitions, capital investments, product development costs, potential future restructuring related to the rationalization of the business, and working capital requirements. We have met our liquidity needs primarily through cash generated from operations. Based on an analysis of liquidity utilizing conservative assumptions for the next twelve months, we believe that cash on hand from operating activities and funding available under our credit agreements should be adequate to service debt and working capital needs, meet our capital investment requirements, other potential restructuring requirements, and product development requirements. The recent financial and credit crisis has reduced credit availability and liquidity for many companies. We believe, however, that the strength of our core business, cash position, access to credit markets, and our ability to generate positive cash flow will sustain us through this challenging period. We are working to reduce our liquidity risk by accelerating efforts to improve working capital while reducing expenses in areas that will not adversely impact the future potential of our business. Additionally, we have increased our monitoring of counterparty risk. We evaluate the creditworthiness of all existing and potential counterparties for all debt, investment, and derivative transactions and instruments. Our policy allows us to enter into transactions with nationally recognized financial institutions with a credit rating of “A” or higher as reported by one of the credit rating agencies that is a nationally recognized statistical rating organization by the U.S. Securities and Exchange Commission. The maximum exposure permitted to any single counterparty is $50.0million. Counterparty credit ratings and credit exposure are monitored monthly and reviewed quarterly by our Treasury Risk Committee. As of March 28, 2010, our cash and cash equivalents were $152.6million compared to $162.1million as of December27, 2009. Cash and cash equivalents decreased in 2010 primarily due to $4.4 million of cash used in operating activities and $3.0 million of cash used in investing activities, partially offset by $3.2 million of cash provided by financing activities. Cash provided by operating activities was$28.2million less during the first quarter of 2010 compared to the first quarter of 2009. In 2010, our cash from operating activities was impacted negatively by increases in inventory and accounts receivable and a decrease in unearned revenues, which was partially offset by an increase in accounts payable. Inventory increased due to increased customer orders during the first quarter of 2010 compared to the first quarter of 2009. Accounts receivable increased due to increased sales during the first quarter of 2010 compared to the first quarter of 2009. Unearned revenues decreased due to the fulfillment of customer orders during the first quarter of 2010 associated with our hard tag at source program. Accounts payable increased due to increased purchases of inventory during the first quarter of 2010. Cash used in investing activities was$6.7million less during the first quarter of 2010 compared to the first quarter of 2009. This was primarily due to a $6.8 million Alpha payment that was made during the first quarter of 2009. Cash provided by financing activities was$2.7million greater in the first quarter of 2010 compared to the first quarter of 2009. The increase was primarily due to proceeds from short-term debt and proceeds received from stock issuances, which was partially offset by payments of short-term debt. 20 Our percentage of total debt to total equity as of March 28, 2010, was 20.9% compared to 21.1% as of December27, 2009. As of March28, 2010, our working capital was $247.1million compared to $241.8million as of December27, 2009. We continue to reinvest in the Company through our investment in technology and process improvement. During the first three months of 2010, our investment in research and development amounted to $4.7million, as compared to $5.2million in 2009. These amounts are reflected in cash used in operations, as we expense our research and development as it is incurred. In 2010, we anticipate spending approximately $16million on research and development to support achievement of our strategic plan. We have various unfunded pension plans outside the U.S. These plans have significant pension costs and liabilities that are developed from actuarial valuations. For the first three months of 2010, our contribution to these plans was $1.5million. Our total funding expectation for 2010 is $5.0 million. We believe our current cash position, cash generated from operations, and the availability of cash under our revolving line of credit will be adequate to fund these requirements. Acquisition of property, plant, and equipment during the first three months of 2010 totaled $3.1 million compared to $2.9 million during 2009. We anticipate our capital expenditures, used primarily to upgrade information technology and improve our production capabilities, to approximate $29million in 2010. On December 30, 2009, we entered into a new Hong Kong banking facility.The banking facility includes a trade finance facility, a revolving loan facility, and a term loan.The maximum availability under the facility is $9.0 million (HKD 70.0 million).The banking facility is secured by a fixed cash deposit of $0.6 million (HKD 5.0 million) and is included as restricted cash in the accompanying Consolidated Balance Sheets. As of March 28, 2010, the Company borrowed $5.4 million (HKD 42.0 million) against the term loan and $1.7 million (HKD 13.1 million) against the trade finance facility. The banking facility is subject to the bank’s right to call the liabilities at any time, and is therefore included in short-term borrowings in the accompanying Consolidated Balance Sheets. During the first quarter of 2010, our outstanding Asialco loans of $3.7million (RMB 25million) were paid down. We have never paid a cash dividend (except for a nominal cash distribution in April1997 to redeem the rights outstanding under our 1988 Shareholders’ Rights Plan). We do not anticipate paying any cash dividends in the near future. As we continue to implement our strategic plan in a volatile global economic environment, our focus will remain on operating our business in a manner that addresses the reality of the current economic marketplace without sacrificing the capability to effectively execute our strategy when economic conditions and the retail environment stabilize. Based upon an analysis of liquidity using our current forecast, management believes that our anticipated cash needs can be funded from cash and cash equivalents on hand, the availability of cash under the $125.0million Secured Credit Facility and cash generated from future operations over the next twelve months. Provisions for Restructuring Restructuring expense for the three month periods ended March 28, 2010 and March 29, 2009 was as follows: (amounts in thousands) Quarter ended March 28, March 29, SG&A Restructuring Plan Severance and other employee-related charges $— Manufacturing Restructuring Plan Severance and other employee-related charges Other exit costs 45 — 2005 Restructuring Plan Severance and other employee-related charges — Total $ 436 Restructuring accrual activity for the three months ended March28, 2010 was as follows: (amounts in thousands) Accrual at Beginning of Year Charged to Earnings Charge Reversed to Earnings Cash Payments Other Exchange Rate Changes Accrual at 3/28/2010 SG&A Restructuring Plan Severance and other employee-related charges $ 2,810 $ (421) $ (1,492) $— $ 1,317 Manufacturing Restructuring Plan Severance and other employee-related charges — Total $ 4,291 $ 1,206 $ (815) $ (1,782) $— $ (143) $ 2,757 SG&A Restructuring Plan During 2009, we initiated a plan focused on reducing our overall operating expenses by consolidating certain administrative functions to improve efficiencies. The first phase of this plan was implemented in the fourth quarter of 2009. We expect the remaining stages of the plan will be finalized later this year, at which time further details and cost impacts will be disclosed. As of March 28, 2010, the net charge to earnings of $0.1 million represents the current year activity related to the first stage of the SG&A Restructuring Plan. The total anticipated costs related to the first phase of the plan are $3.1 million of which $2.9 million were incurred. The total number of employees affected by the SG&A Restructuring Plan were 52, of which 40 have been terminated. Termination benefits are planned to be paid one month to 24months after termination. Upon completion, the annual savings related to the first phase of the plan are anticipated to be approximately $4 million. Manufacturing Restructuring Plan In August2008, we announced a manufacturing and supply chain restructuring program designed to accelerate profitable growth in our Apparel Labeling Solutions (ALS) business, formerly Check-Net®, and to support incremental improvements in our EAS systems and labels businesses. For the three months ended March 28, 2010, there was a net charge to earnings of $0.3 million recorded in connection with the Manufacturing Restructuring Plan. The charge was composed of severance accruals and other exit costs associated to the closing of a manufacturing facility. The total number of employees affected by the Manufacturing Restructuring Plan were 312, of which 144 have been terminated. The anticipated total cost is expected to approximate $3.0million to $4.0million, of which $3.4million has been incurred. Termination benefits are planned to be paid one month to 24months after termination. The remaining anticipated costs are expected to be incurred through the end of 2010. Upon completion, the annual are anticipated to be approximately $6 million. 21 Off-Balance Sheet Arrangements We do not utilize material off-balance sheet arrangements apart from operating leases that have, or are reasonably likely to have, a current or future effect on our financial condition, changes in financial condition, revenue or expenses, results of operations, liquidity, capital expenditures or capital resources. We use operating leases as an alternative to purchasing certain property, plant, and equipment. There have been no material changes to the discussion of these rental commitments under non-cancelable operation leases presented in our Annual Report on Form 10-K for the year ended December27, 2009. Contractual Obligations There have been no material changes to the table entitled “Contractual Obligations” presented in our Annual Report on Form 10-K for the year ended December27, 2009. The table of contractual obligations excludes our gross liability for uncertain tax positions, including accrued interest and penalties, which totaled $23.6 million as of March 28, 2010, and $21.3million as of December27, 2009, because we cannot predict with reasonable reliability the timing of cash settlements to the respective taxing authorities. Recently Adopted Accounting Standards In December2009, the FASB issued ASU No. 2009-17, “Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities” which amends ASC 810, “Consolidation” to address the elimination of the concept of a qualifying special purpose entity.The standard also replaces the quantitative-based risks and rewards calculation for determining which enterprise has a controlling financial interest in a variable interest entity with an approach focused on identifying which enterprise has the power to direct the activities of a variable interest entity and the obligation to absorb losses of the entity or the right to receive benefits from the entity. This standard also requires continuous reassessments of whether an enterprise is the primary beneficiary of a VIE whereas previous accounting guidance required reconsideration of whether an enterprise was the primary beneficiary of a VIE only when specific events had occurred.The standard provides more timely and useful information about an enterprise’s involvement with a variable interest entity and is effective as of the beginning of interim and annual reporting periods that begin after November15, 2009, which for us was December28, 2009, the first day of our 2010 fiscal year.The adoption of this standard did not have a material effect on our consolidated results of operations and financial condition. In December 2009, the FASB issued ASU No. 2009-16, “Accounting for Transfers of Financial Assets” which amends ASC 860 “Transfers and Servicing” by: eliminating the concept of a qualifying special-purpose entity (QSPE); clarifying and amending the derecognition criteria for a transfer to be accounted for as a sale; amending and clarifying the unit of account eligible for sale accounting; and requiring that a transferor initially measure at fair value and recognize all assets obtained (for example beneficial interests) and liabilities incurred as a result of a transfer of an entire financial asset or group of financial assets accounted for as a sale. Additionally, on and after the effective date, existing QSPEs (as defined under previous accounting standards) must be evaluated for consolidation by reporting entities in accordance with the applicable consolidation guidance. The standard requires enhanced disclosures about, among other things, a transferor’s continuing involvement with transfers of financial assets accounted for as sales, the risks inherent in the transferred financial assets that have been retained, and the nature and financial effect of restrictions on the transferor’s assets that continue to be reported in the statement of financial position.The standard is effective as of the beginning of interim and annual reporting periods that begin after November15, 2009, which for us was December28, 2009, the first day of our 2010 fiscal year.The adoption of this standard did not have a material effect on our consolidated results of operations and financial condition.Any required enhancements to disclosures have been included in our financial statements for the first quarter ended March 28, 2010. In January 2010, the FASB issued ASU No. 2010-06, “Improving Disclosures About Fair Value Measurements,” which provides amendments to ASC 820 “Fair Value Measurements and Disclosures,” including requiring reporting entities to make more robust disclosures about (1) the different classes of assets and liabilities measured at fair value, (2) the valuation techniques and inputs used, (3) the activity in Level 3 fair value measurements including information on purchases, sales, issuances, and settlements on a gross basis and (4) the transfers between Levels 1, 2, and 3.The standard is effective for interim and annual reporting periods beginning after December 15, 2009, except for Level 3 reconciliation disclosures which are effective for annual periods beginning after December 15, 2010. Any required enhancements to disclosures have been included in our financial statements for the first quarter ended March 28, 2010.Additionally, we do not expect the adoption of this standard’s Level 3 reconciliation disclosures to have a material impact on our consolidated financial statements. In February 2010, the FASB issued ASU No. 2010-09, “Amendments to Certain Recognition and Disclosure Requirements,” which addresses both the interaction of the requirements of Topic 855, Subsequent Events, with the SEC’s reporting requirements and the intended breadth of the reissuance disclosures provision related to subsequent events.Specifically, the amendments state that SEC filers are no longer required to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements.The standard was effective immediately upon issuance.The adoption of this standard did not have a material impact on our consolidated financial statements.Removal of the disclosure requirement is not expected to affect the nature or timing of our subsequent event evaluations. New Accounting Pronouncements and Other Standards In October 2009, the FASB issued ASU 2009-13, “Multiple-Deliverable Revenue Arrangements, (amendments to ASC Topic 605, Revenue Recognition)” (ASU 2009-13) and ASU 2009-14, “Certain Arrangements That Include Software Elements, (amendments to ASC Topic 985, Software)” (ASU 2009-14).ASU 2009-13 requires entities to allocate revenue in an arrangement using estimated selling prices of the delivered goods and services based on a selling price hierarchy. The amendments eliminate the residual method of revenue allocation and require revenue to be allocated using the relative selling price method.ASU 2009-14 removes tangible products from the scope of software revenue guidance and provides guidance on determining whether software deliverables in an arrangement that includes a tangible product are covered by the scope of the software revenue guidance.ASU 2009-13 and ASU 2009-14 should be applied on a prospective basis for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010, with early adoption permitted. We are currently evaluating the impact of the adoption of these ASUs on the Company’s consolidated results of operations and financial condition. Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Except as noted below, there have been no significant changes to the market risks as disclosed in Part II - Item 7A - “Quantitative And Qualitative Disclosures About Market Risk” of our Annual Report on Form 10-K for the year ended December 27, 2009. Exposure to Foreign Currency We manufacture products in the USA, the Caribbean, Europe, and the Asia Pacific region for both the local marketplace, and for export to our foreign subsidiaries. The foreign subsidiaries, in turn, sell these products to customers in their respective geographic areas of operation, generally in local currencies. This method of sale and resale gives rise to the risk of gains or losses as a result of currency exchange rate fluctuations on inter-company receivables and payables. Additionally, the sourcing of product in one currency and the sales of product in a different currency can cause gross margin fluctuations due to changes in currency exchange rates. We selectively purchase currency forward exchange contracts to reduce the risks of currency fluctuations on short-term inter-company receivables and payables. These contracts guarantee a predetermined exchange rate at the time the contract is purchased. This allows us to shift the effect of positive or negative currency fluctuations to a third party. Transaction gains or losses resulting from these contracts are recognized at the end of each reporting period. We use the fair value method of accounting, recording realized and unrealized gains and losses on these contracts. These gains and losses are included in other gain (loss), net on our Consolidated Statements of Operations. As of March28, 2010, we had currency forward exchange contracts with notional amounts totaling approximately $11.5million. The fair values of the forward exchange contracts were reflected as an $80 thousand asset and $49 thousand liability and are included in other current assets and other current liabilities in the accompanying balance sheets. The contracts are in the various local currencies covering primarily our operations in the USA, the Caribbean, and Western Europe. Historically, we have not purchased currency forward exchange contracts where it is not economically efficient, specifically for our operations in South America and Asia, with the exception of Japan. 22 Hedging Activity Beginning in the second quarter of 2008, we entered into various foreign currency contracts to reduce our exposure to forecasted Euro-denominated inter-company revenues. These contracts were designated as cash flow hedges. The foreign currency contracts mature at various dates from March 2010 to December2010. The purpose of these cash flow hedges is to eliminate the currency risk associated with Euro-denominated forecasted inter-company revenues due to changes in exchange rates. These cash flow hedging instruments are marked to market and the changes are recorded in other comprehensive income.Amounts recorded in other comprehensive income are recognized in cost of goods sold as the inventory is sold to external parties. Any hedge ineffectiveness is charged to other gain (loss), net on our Consolidated Statements of Operations. As of March 28, 2010, the fair value of these cash flow hedges were reflected as a $0.9 million asset and a $34 thousand liability and are included in other current assets and other current liabilities in the accompanying Consolidated Balance Sheets. The total notional amount of these hedges is $15.9million (€11.2million) and the unrealized gain recorded in other comprehensive income was $1.3million (net of taxes of $26 thousand), of which the full amount is expected to be reclassified to earnings over the next twelve months. During the three months ended March 28, 2010, a $0.4 million expense related to these foreign currency hedges was recorded to cost of goods sold as the inventory was sold to external parties. During the first quarter of 2008, we entered into an interest rate swap agreement with a notional amount of $40million.The purpose of this interest rate swap agreement was to hedge potential changes to our cash flows due to the variable interest nature of our senior secured credit facility. The interest rate swap was designated as a cash flow hedge. This cash flow hedging instrument was marked to market and the changes are recorded in other comprehensive income.The interest rate swap matured on February 18, 2010.The Company recognized no hedge ineffectiveness during the three months ended March 28, 2010. Item 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we have evaluated the effectiveness of our disclosure controls and procedures (as defined in Rule13a - 15(e) under the Exchange Act) as of the end of the period covered by this report. Based on that evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that the Company's disclosure controls and procedures were effective as of the end of the period covered by this report. Changes in Internal Controls There have been no changes in our internal controls over financial reporting that occurred during the Company's first fiscal quarter of 2010 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II. OTHER INFORMATION Item 1. LEGAL PROCEEDINGS We are involved in certain legal and regulatory actions, all of which have arisen in the ordinary course of business. There have been no material changes to the actions described in Part I - Item 3 - “Legal Proceedings” contained in our Annual Report on Form 10-K for the year ended December 27, 2009. Item 1A. RISK FACTORS There have been no material changes from December 27, 2009 to the significant risk factors and uncertainties known to us that, if they were to occur, could materially adversely affect our business, financial condition, operating results and/or cash flow. For a discussion of our risk factors, refer to Part I - Item 1A - “Risk Factors”, contained in our Annual Report on Form 10-K for the year ended December 27, 2009. Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. None. Item 3. DEFAULTS UPON SENIOR SECURITIES. None. Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. Item 5. OTHER INFORMATION None. 23 Item 6. EXHIBITS Exhibit 10.1 First Amendment to Employment Agreement by and between Checkpoint Systems, Inc. and Robert P. van der Merwe, dated March 17, 2010, is hereby incorporated by reference to Exhibit 10.1 of the Registrant’s Current Report on Form 8-K, filed with the SEC on March 22, 2010. Exhibit 10.2 Employment Agreement between Checkpoint Systems, Inc. and S. James Wrigley dated as of March 11, 2010. Exhibit 31.1 Certification of the Chief Executive Officer pursuant to Rule 13a-14(a) of the Exchange Act, as enacted by Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 31.2 Certification of the Chief Financial Officer pursuant to Rule 13a-14(a) of the Exchange Act, as enacted by Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 32.1 Certification of the Chief Executive Officer and the Chief Financial Officer pursuant to 18 United States Code Section 1350, as enacted by Section 906 of the Sarbanes-Oxley Act of 2002. 24 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHECKPOINT SYSTEMS, INC. /s/ Raymond D. Andrews May 4, 2010 Raymond D. Andrews Senior Vice President and Chief Financial Officer 25 INDEX TO EXHIBITS Exhibit 10.1 First Amendment to Employment Agreement by and between Checkpoint Systems, Inc. and Robert P. van der Merwe, dated March 17, 2010, is hereby incorporated by reference to Exhibit 10.1 of the Registrant’s Current Report on Form 8-K, filed with the SEC on March 22, 2010. Exhibit 10.2 Employment Agreement between Checkpoint Systems, Inc. and S. James Wrigley dated as of March 11, 2010. Exhibit 31.1 Certification of the Chief Executive Officer pursuant to Rule 13a-14(a) of the Exchange Act, as enacted by Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 31.2 Certification of the Chief Financial Officer pursuant to Rule 13a-14(a) of the Exchange Act, as enacted by Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 32.1 Certification of the Chief Executive Officer and the Chief Financial Officer pursuant to 18 United States Code Section 1350, as enacted by Section 906 of the Sarbanes-Oxley Act of 2002. 26
